DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority (under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 16/777,493 filed on 01/30/2020. 

Information Disclosure Statement
The information disclosure statement filed 01/30/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Blaha on 11/30/2020.

Claim 18 is amended to include the limitations of dependent claims 4 and 5.
Accordingly, dependent claims 4 and 5 are canceled. See below.

AMENDMENTS
In the Claims:
The following listing of claims replaces all prior versions and listings of claims in the above-referenced application:

1.	(currently amended)	A component carrier, comprising:
	an electrically insulating layer structure having a first main surface and a second main surface;
	a through hole extending through the electrically insulating layer structure between the first main surface and the second main surface;
	an electrically conductive bridge structure connecting opposing sidewalls of the electrically insulating layer structure delimiting the through hole; and
	a first electrically conductive bulk structure filling at least part of a volume above the electrically conductive bridge structure;
	wherein a vertical thickness of the electrically insulating layer structure is not more than 200 µm and a narrowest vertical thickness of the bridge structure is at least 20 µm;
	wherein the first electrically conductive bulk structure has a first dip at the level of the first main surface, the first dip having a depth of less than 15 µm;
	wherein the first electrically conductive bulk structure is composed of a plurality of first plating layers formed in subsequent first plating stages.

2.	(original)	The component carrier according to claim 1, further comprising:
	a first electrically conductive layer structure on the first main surface; and
	a second electrically conductive layer structure on the second main surface.

	wherein the vertical thickness of the electrically insulating layer structure is 
	wherein the narrowest vertical thickness of the bridge structure is at least 25 µm;
	wherein the narrowest vertical thickness of the bridge structure is not more than 40 µm;
	wherein a narrowest horizontal width of the through hole is not more than 100 µm
	wherein a narrowest horizontal width of the through hole is not less than 30 µm

4.	(cancelled)	


5.	(cancelled)	



6.	(original)	The component carrier according to claim 1, further comprising:
	a second electrically conductive bulk structure filling at least part of a volume below the electrically conductive bridge structure.


having a depth of less than 15 µm.

8.	(original)	The component carrier according to claim 6, wherein the second electrically conductive bulk structure is composed of a plurality of second plating layers formed in subsequent second plating stages.

9.	(currently amended)	The component carrier according to claim 1, wherein a ratio between the narrowest vertical thickness of the bridge structure and the vertical thickness of the electrically insulating layer structure is in a range between 20% and 80%

10.	(currently amended)	The component carrier according to claim 1, wherein the electrically conductive bridge structure is delimited by a first

11.	(currently amended)	The component carrier according to claim 2, wherein a thickness of the first electrically conductive layer structure and/or a thickness of the second electrically conductive layer structure is less than 5 µm

12.	(currently amended)	The component carrier according to claim 1, wherein the through hole has a first tapering portion extending from the first main surface, a second tapering portion extending from the second main surface and a central



	wherein the through hole is substantially X-shaped;
	wherein the electrically insulating layer structure is a fully cured core.

14.	(original)	The component carrier according to claim 1, wherein the bridge structure is integrally connected with a plating layer which covers the sidewalls.

15.	(currently amended)	The component carrier according to claim 2, wherein a lateral overhang of at least one of the first electrically conductive layer structure and the second electrically conductive layer structure beyond at least one sidewall of the electrically insulating layer structure delimiting the through hole is not more than 20 µm

16.	(original)	The component carrier according to claim 1, wherein different portions of the through hole taper with different steepness.

17.	(currently amended)	The component carrier according to claim 1, comprising at least one of the following features: 
	
of materials consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the group of materials being 
	wherein the electrically insulating layer structure comprises at least one of a group consisting of resin, 
	wherein the component carrier is shaped as a plate;
	wherein the component carrier is configured as one of a group consisting of a printed circuit board, and a substrate;
	wherein the component carrier is configured as a laminate-type component carrier.

18.	(currently amended)	A method of manufacturing a component carrier, comprising:
	forming a through hole extending between a first main surface and a second main surface of an electrically insulating layer structure;
	forming an electrically conductive bridge structure connecting opposing sidewalls of the electrically insulating layer structure delimiting the through hole;
	filling at least part of a volume above the electrically conductive bridge structure with a first electrically conductive bulk structure;
	wherein a vertical thickness of the electrically insulating layer structure is not more than 200 µm and a narrowest vertical thickness of the bridge structure is at least 20 µm;
	wherein the first electrically conductive bulk structure has a first dip at the level of the first main surface, the first dip having a depth of less than 15 µm;
	wherein the first electrically conductive bulk structure is composed of a plurality of first plating layers formed in subsequent first plating stages.



	forming a first electrically conductive layer structure on the first main surface; and/or
	forming a second electrically conductive layer structure on the second main surface.

20.	(original)	The method according to claim 18, wherein forming the through hole in the electrically insulating layer structure includes forming the through hole while one or both of the main surfaces of the electrically insulating layer structure is covered by an electrically conductive layer structure.

Allowable Subject Matter
Claims 1, 2, 3, 6-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A component carrier, comprising: an electrically insulating layer structure having a first main surface and a second main surface; a through hole extending through the electrically insulating layer structure between the first main surface and the second main surface; an electrically conductive bridge structure connecting opposing sidewalls of the electrically insulating layer structure delimiting the through hole; and a first electrically conductive bulk structure filling at least part of a volume above the electrically conductive bridge structure; wherein a vertical thickness of the electrically insulating layer structure is not more than 200 µm and a narrowest vertical thickness of the bridge structure is at least 20 µm; wherein the first electrically conductive bulk structure has a first dip at the level of the first main surface, the first dip having a depth of less than 15 µm; wherein the first electrically conductive bulk structure is composed of a plurality of first plating layers formed in subsequent first plating stages.
          Therefore, claim 1 and its dependent claims 2, 3, 6-17 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 18 with the allowable feature being; A method of manufacturing a component carrier, comprising: forming a through hole extending between a first main surface and a second main surface of an electrically insulating layer structure; forming an electrically conductive bridge structure connecting opposing sidewalls of the electrically insulating layer structure delimiting the through hole; filling at least part of a volume above the electrically conductive bridge structure with a first electrically conductive bulk structure; wherein a vertical thickness of the electrically insulating layer structure is not more than 200 µm and a narrowest vertical thickness of the bridge structure is at least 20 µm; wherein the first electrically conductive bulk structure has a first dip at the level of the first main surface, the first dip having a depth of less than 15 µm; wherein the first electrically conductive bulk structure is composed of a plurality of first plating layers formed in subsequent first plating stages.
          Therefore, claim 18 and its dependent claims 19, 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/SHERMAN NG/
Primary Examiner, Art Unit 2847